DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least a portion of the domains is exposed at the outer surface of the conductive member” (claims 1, 11, 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
Claims 1, 4–6, and 10–12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, and 10 of copending Application No. 17/071,109, hereinafter referred to as ‘109’ app., in view of Ikejiri et al. (US Pub. # 20170336727), hereinafter referred to as Ikejiri. This is a provisional nonstatutory double patenting rejection.
	Regarding claims 1, 5–6, 10, 11, and 12, the ‘109’ app teaches, “An electrophotographic apparatus (claim 11: process cartridge; claim 12: cartridge set) comprising: an electrophotographic photosensitive member, a charging unit for charging a surface of the electrophotographic photosensitive member, and a developing unit for developing an electrostatic latent image formed on the surface of the electrophotographic photosensitive member with a toner to form a toner image on the surface of the electrophotographic photosensitive member electrophotographic photosensitive member, wherein the charging unit comprises a conductive member disposed to be contactable with the electrophotographic photosensitive member, the conductive member comprises: a support having a conductive outer surface, and a conductive layer disposed on the outer surface of the support, the conductive layer comprises: a matrix, and a plurality of domains dispersed in the matrix, the matrix contains a first rubber, each of the domains contains a second rubber and an electronic conductive agent, at least a portion of the domains is exposed at the outer surface of the conductive member, the outer surface of the conductive member is constituted of at least the matrix and the domains that are exposed at the outer surface of the conductive member, the matrix has a volume resistivity R1 of greater than 1.00×10.sup.12 Ω.Math.cm, a volume resistivity R2 of the domains is smaller than the volume resistivity R1 of the matrix, when G1 is Martens hardness measured on the matrix that is exposed at the outer surface of the conductive member, and G2 is Martens hardness measured on the domains that are exposed at the outer surface of the conductive member, G1 and G2 are both within a range from 1.0 N/mm.sup.2 to 10.0 N/mm.sup.2, and satisfy relationship G1<G2 (SEE CLAIMS 1, 2, 9 and 10 of the ‘109’ app.).” The ‘109’ app. does not teach, “the developing unit contains the toner, the toner has a toner particle that contains a binder resin, a colorant, and a crystalline material, and the toner has an onset temperature T(A) of not more than 80.0° C., T(A) being an onset temperature of the storage elastic modulus E′ according to powder dynamic viscoelastic measurement; wherein the onset temperature T(A) is at least 45.0° C; wherein content of the crystalline material is 1 to 60 mass parts per 100 mass parts of the binder resin; wherein the crystalline material comprises at least one selected from the group consisting of an ester wax and a crystalline polyester.” However, Ikejiri teaches the deficiencies of the ‘109’ app. (Abstract; para. [0039–0070]; specifically [0045, 0060, 0069]). It would have been obvious to one skilled in the art at the time of filing to modify the ‘109’ app. to include the developing unit contains the toner, the toner has a toner particle that contains a binder resin, a colorant, and a crystalline material, and the toner has an onset temperature T(A) of not more than 80.0° C., T(A) being an onset temperature of the storage elastic modulus E′ according to powder dynamic viscoelastic measurement; wherein the onset temperature T(A) is at least 45.0° C; wherein content of the crystalline material is 1 to 60 mass parts per 100 mass parts of the binder resin; wherein the crystalline material comprises at least one selected from the group consisting of an ester wax and a crystalline polyester.
	The ordinary artisan would have been motivated to modify the ‘109’ app. for at least the purpose of improving cold offset resistance and improved release performance during printing.
Regarding claim 4, the ‘109’ app. teaches, “wherein, in observation of a cross section of the conductive member, an arithmetic average value Dm of distances between adjacent walls of the domains in the conductive layer is 0.15 to 2.00 μm (SEE CLAIM 5 of the ‘109’ app.).”
Allowable Subject Matter
Claims 2, 3, and 7–9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach image forming devices with conductive members and toner combinations, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/            Primary Examiner, Art Unit 2852